DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Claim Interpretation
Claims 1-5 invoke 112(f). See the previous Office Actions for details.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: this claim invokes 112(f). The prior art fails to disclose a specific signal processing device in light of specification comprising: 
	a first obtainer which obtains a first signal output from a first microphone and includes noises to be erased; 
	a second obtainer which obtains a second signal, the second signal being a signal output from a second microphone installed in a position different from a position where the first microphone is installed, and being used for estimating the noises; 

	a mixed sounds estimator, in light of specification comprising an adaptive filter, which estimates the noises mixed in the first signal on a basis of the second signal delayed by the delayer as noises mixed in the first signal; and
	wherein the first obtainer and the second obtainer in light of specification comprising wired or wireless interfaces.
	Furthermore the above limitations in combination with the rest of the disclosed limitations cause the claim distinguished from prior art. 
Regarding independent claim 4: this claim is the corresponding method that executes by the signal processing device of claim 1 and will be allowed under the same reasons that applied to claim 1.
Regarding independent claim 5: this claim recites all similar components disclosed by  the signal processing device of claim 1 and will be allowed under the same reasons that applied to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elko et al. (US 20150213811 A1)
Vitte et al. (US 8682658 B2 – Cited IDS)
Pinto (US 20070276660 A1)
Ma et al. (US 20080280653 A1)
Elko et al. (US 20090175466 A1)

Saito et al. (US 7146013 B1)
Elko et al. (US 20030031328 A1)
Kanamori et al. (US 20170064441 A1)
Elko et al. (US 20180277137 A1)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID L TON/Primary Examiner, Art Unit 2654